internal_revenue_service department index number u ll washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-1 ate date legend mlp olp state a year dear this letter responds to your request for a private_letter_ruling dated date your request concerns the treatment of income from the disposal of timber under timber cutting contracts for purposes of sec_856 of the internal_revenue_code as well as a determination of the holding_period of certain assets facts - mlp is a state a limited_partnership whose common units are publicly traded on the new york stock exchange timber for sale as logs in domestic and export markets and the processing of timber principally into lumber and chips mlp also owns and operates a wood products purchase and resale business that it intends to expand to include engineered wood products mlp currently conducts its businesses through other entities including olp mlp is currently engaged in the business of growing qu plr-108659-99 through a series of steps mlp intends to transfer all of its assets to a new corporation company ' in exchange for company voting common_stock at the time of transfer mlp's assets will consist primarily of limited_partner interests in olp mlp will then dissolve and distribute to its partners all of its company shares in liquidation of their mlp interest company will elect to be treated as a real_estate_investment_trust reit additionally company through olp intends to dispose_of timber held for more than one year pursuant to cutting contracts under which company represents it will retain an economic_interest in the standing timber consistent with requirements of sec_631 rulings requested the company's real_property and timber thereon constitute real_property and therefore constitute real_estate_assets within the meaning of sec_856 and sec_856 gross_income from the disposal of timber pursuant to timber cutting contracts meeting the requirements of sec_631 constitutes gross_income described in sec_856 and sec_856 and is not income derived from a prohibited_transaction as described in sec_857 with respect to the olp limited_partnership interests which company will acquire from mlp the period for which company will be treated as having been a member of olp will include the period during which mlp was a partner in olp for purposes of sec_631 and sec_1_856-3 of the income_tax regulations ' company is expected to be organized in year under the laws of state a mlp intends that no gain_or_loss will be recognized in the transaction pursuant to sec_351 prior to transfer olp will redeem certain limited_partnership interests additionally it will contribute its stock in two corporations certain limited_partnership interests and all other assets that may not be held by a real_estate_investment_trust to a newly organized corporation newco in exchange for one hundred percent of newco’s nonvoting_stock plr-108659-99 law and analysis request sec_1 and sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless at least percent of its gross_income excluding gross_income from prohibited_transactions is derived from gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that any corporation trust or association shail not be considered a reit for any taxable_year unless at least percent of its gross_income excluding gross_income from prohibited_transactions is derived from gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit's total assets may be represented by securities other than those includible under subparagraph a for purposes of this calculation limited in respect of any one issuer to an amount not greater than percent of the value of the total assets of the reit and to not more than percent of the outstanding voting_securities of the issuer sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualifying reits sec_856 defines the term interests_in_real_property to include fee ownership and co-ownership of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that value means with respect to securities for which market quotations are readily available the market_value of those securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees except that in the case of securities of reits the fair value shall not exceed market_value or asset value whichever is higher 2y plr-108659-99 it is a long-standing principle of law that standing timber is treated as real_property for federal_income_tax purposes in hutchins v king 68_us_53 the supreme court stated that timber growing upon the land constituted a portion of the realty more recently the court in 115_fsupp_931 w d wis stated that growing timber under the common_law and the law of the united_states has always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it also revrul_72_515 1972_2_cb_466 holds that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like_kind exchange because both are land held for investment sec_631 provides that in the case of the disposal of timber held for more than one year before the disposal by the owner thereof under any form or type of - contract by virtue of which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of the timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber the date of the disposal of the timber shall be deemed to be the date the timber is cut but if payment is made to the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this section the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber sec_1_631-2 provides that in the case of a disposal of timber with a retained economic_interest the provisions of sec_1231 apply and such timber shall be considered property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 whether or not such timber is property held by the taxpayer for sale to customers in the ordinary_course_of_his_trade_or_business in order for there to be a disposal of timber under a contract for purposes of sec_631 the lessee must have a contractual obligation to cut specified timbet see eg revrul_77_229 1977_2_cb_210 citing 251_f2d_163 9th cir 284_f2d_348 9th cir 302_f2d_289 5th cir opinion amended and reh den 305_f2d_557 cert_denied 371_us_921 sec_1_631-2 provides that in order to be the owner of timber a taxpayer must have a right to cut timber for sale on its own account or for use in its trade_or_business neither sec_631 nor the regulations thereunder provide guidance on what constitutes a retained economic_interest sec_1_611-1 however provides that an economic_interest is possessed when the taxpayer has acquired by investment any plr-108659-99 interest in standing timber and secures by any form of legal relationship income derived from the severance of the timber to which the taxpayer must look for a return_of_capital contract if the amount of the payment for the timber depends solely on the actual quantity of timber cut in other words an owner retains an economic_interest under a timber cutting sec_1231 generally provides that gain_or_loss on the sale_or_exchange of property used in a trade_or_business will be treated as gain_or_loss from the sale_or_exchange of a capital_asset sec_1231 provides that property used in a trade_or_business includes timber to which sec_631 applies sec_857 provides that a tax will be imposed upon a reit equal to percent of the net_income derived by the reit from prohibited_transactions sec_857 defines the term prohibited_transaction as a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property based on the information submitted and representations made we conclude that company's real_property and the timber thereon constitute real_estate_assets or interests_in_real_property within the meaning of sec_856 and sec_856 furthermore provided the timber cutting contracts entered into by company are governed by sec_631 the standing timber disposed of pursuant to the cutting contracts will be treated as property used in a trade_or_business under sec_1231 consequently the timberlands and standing timber will not be considered to be property_held_for_sale in the ordinary course of business pursuant to sec_1221 accordingly the sale of timber by company will not be a prohibited_transaction under sec_857 request sec_362 provides that property acquired by a corporation in connection with a transaction to which sec_351 applies shall have the same basis as it had in the hands of the transferor increased by the amount of gain recognized on the transfer sec_708 provides that a partnership shall be considered terminated only if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in the partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the partnership is deemed to contribute all of its assets and liabilities to a new partnership and immediately thereafter the terminated partnership distributes its interest in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up a plr-108659-99 sec_721 provides in relevant part that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property to the partnership shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution sec_723 provides that the basis of the property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution sec_735 provides that in determining the period for which a partner has held property received in a distribution from a partnership there shall be included the holding_period of the partnership as determined under sec_1223 with respect to such property sec_1223 provides that in determining the period for which a taxpayer has held property received in an exchange there shall be included the period for which the taxpayer held the property exchanged if under this chapter the property received has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in its hands as the basis of the property exchanged sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property has been held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person sec_1_856-3 provides that a reit which is a partner in a partnership will be deemed to own its proportionate share of each of the assets of the partnefship and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 the regulation also provides that where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the property or the period that the trust was a plr-108659-99 member of the partnership whichever is shorter sec_1_631-2 provides that for the purpose of determining whether or not timber disposed of was held for more that year before such disposal the rules with respect to the holding_period contained in sec_1223 shall be applicable we conclude that for purposes of sec_631 and sec_1_856-3 the period for which company will be treated as having been a member of olp will include the entire period during which mlp was a partner of olp conclusion based on the information submitted and the representations made we conclude as follows company's real_property and the timber thereon will constitute real_estate_assets or interests_in_real_property within the meaning of sec_856 and sec_856 provided that the timber cutting contracts entered into by company are governed by sec_631 gross_income derived from the disposal of timber pursuant to those cutting contracts will constitute gross_income derived from gain from the sale or disposition of real_property or interests_in_real_property which is not property described in sec_1221 for purposes of sec_856 and sec_856 also such income will not be treated as prohibited_transaction_income under sec_857 the period for which company will be treated as having been a member of olp will include the period during which mlp was a partner in olp for purposes of sec_631 and sec_1_856-3 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein no opinion is expressed concerning whether company otherwise qualifies as a reit under subchapter_m part il of chapter of the code no opinion is expressed and no determination is made regarding the application of sec_631 to the taxpayer's proposed disposals of timber this ruling is predicated on the taxpayer's representation that the proposed transactions involving timberlands will constitute disposals of timber with a retained economic_interest within the meaning of sec_631 plr-108659-99 furthermore no opinion is expressed concerning whether company meets the ten percent voting_securities limitation of sec_856 through its interest in newco no opinion is expressed on the characterization under sec_856 of any payments or income received by company from newco or on the effect under sec_857 to company of activities engaged in by newco this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to mlp’s authorized representative sincerely assistant chief_counsel financial institutions products by william e_ coppersmith william e coppersmith chief branch enclosure copy of this letter copy for sec_6110 purposes
